Citation Nr: 0214988	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical spine.

3.  Entitlement to service connection for fissures of the 
colon.

4.  Entitlement to service connection for a left elbow and 
forearm disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a left wrist 
disability.

8.  Entitlement to service connection for a chronic 
respiratory disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disability, to include synovitis.

10.  Entitlement to a compensable rating for residuals of a 
tonsillectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
October 1959, and from July 1960 to July 1963.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
February 1996 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO).  

The Board notes that the issues on appeal originally included 
service connection for tinnitus.  By April 1997 statement, 
however, the veteran withdrew his appeal of that issue.  
Thus, the Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board is without 
the authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204.  

The Board is undertaking additional development on the claim 
for increased rating for residuals of a tonsillectomy, under 
authority of 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is complete, 
the Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice to the veteran and his representative and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The credible and probative evidence shows that the 
veteran does not currently have PTSD which can be associated 
with his active service or any incident therein.

2.  Neither degenerative joint or disc disease of the 
cervical spine was clinically evident in service or for many 
years thereafter and the record contains no indication that 
any current cervical spine disability is related to service, 
any incident therein, or any service-connected disability.

3.  Fissures of the colon, a left elbow and forearm 
disability, hearing loss, a left knee disability, a left 
wrist disability, and a chronic respiratory disorder were not 
clinically evident in service, and the most credible and 
probative evidence establishes that the veteran does not 
currently have fissures of the colon, a left elbow and 
forearm disability, hearing loss, a left knee disability, a 
left wrist disability, and a chronic respiratory disorder 
which can be associated with his active service, any incident 
therein, or any service-connected disability.  

4.  In January 1993, the RO denied service connection for a 
left hip disability; he was notified of the determination and 
of his procedural and appeal rights by January 1993 letter, 
but he did not appeal that decision within the applicable 
time period.  

5.  The evidence added to the record since the last final 
decision in January 1993 is either cumulative or does not 
bear directly and substantially upon the specific matter 
under consideration, and thus does not provide a new factual 
basis on which to reopen the veteran's claim of service 
connection for a left hip disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

2.  Degenerative joint and disc disease of the cervical 
spine, fissures of the colon, a left elbow and forearm 
disability, hearing loss, a left knee disability, a left 
wrist disability, and a chronic respiratory disorder, were 
not incurred in or aggravated by service, nor may any such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  The January 1993 RO decision denying the veteran's claim 
of service connection for a left hip disability is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. § 
20.1103 (2002).

4.  New and material evidence has not been received to 
warrant reopening of the claim of entitlement to service 
connection for a left hip disability.  38 U.S.C.A. §§ 5107, 
5108 (West 1991& Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and VCAA.  A 
review of the record indicates that the veteran has been 
informed of the evidence of record and the nature of the 
evidence needed to substantiate his claims via rating 
decisions, letters from the RO, and Statements of the Case.  
The Board concludes the discussions in these documents 
adequately complied with VA's notification requirements.  
Moreover, as set forth below, the RO has completely developed 
the record to the extent necessary; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As noted, VA has conducted appropriate evidentiary 
development in this case, including obtaining the veteran's 
service medical and personnel records, as well as a record of 
his post-service medical treatment.  The veteran has 
identified no additional pertinent medical records.  

Under VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the Board finds that a VA medical examination 
or opinion is not necessary.  First, the Board notes that the 
service medical and personnel records (or any other objective 
evidence) fails to establish that the veteran suffered "an 
event, injury or disease in service," namely, PTSD or any 
stressor, or disabilities or injuries of the cervical spine, 
colon, left elbow or forearm disability, the left knee, or 
the left wrist.  There is likewise no indication of hearing 
loss, acoustic trauma, a chronic respiratory disorder, or 
asbestos exposure.  In fact, the service separation medical 
examination is normal in all pertinent respects.  

Second, the record lacks competent evidence that the veteran 
currently has PTSD, fissures of the colon, a left elbow and 
forearm disability, a hearing loss disability, a left knee 
disability, a left wrist disability, and a chronic 
respiratory disorder.  Finally, the record contains no 
indication that any of the current disabilities claimed by 
the veteran on appeal (or any of his currently claimed 
symptoms) are associated with his active service, any 
incident therein, or any service-connected disability.  

Lacking this evidence, the Board finds that it is unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of these disabilities in 
service.  See Comments preceding Duty to Assist Regulations, 
66 Fed. Reg. 45,626 (2001) (as to medical opinion evidence, 
for instance, a doctor cannot link a current condition to an 
injury or disease in service unless that injury or disease is 
shown to have existed).  Based on the available evidence in 
this case, it is clear that any medical opinion of a nexus 
between any current disability and military service would be 
no more than speculative.  Thus, there is no reasonable 
possibility that delaying a decision on this matter to obtain 
a VA medical opinion as to the diagnosis and etiology of the 
veteran's claimed disabilities would aid in substantiating 
the claims.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (generally holding that 
medical opinions which are speculative, general or 
inconclusive in nature or which are not factually supported 
will not sustain a claim).

In summary, the Board finds that a VA medical examination or 
opinion is not necessary to make a decision on the veteran's 
claims of service connection for PTSD, a cervical spine 
disability, fissures of the colon, a left elbow and forearm 
disability, hearing loss, a left knee disability, a left 
wrist disability, and a chronic respiratory disorder.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left hip disability, the Board notes that 
VCAA left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108, 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f) (West Supp. 2002).  In this case, as no new 
and material evidence has been submitted to reopen the claim, 
no further duty to assist the veteran is warranted, including 
obtaining a medical examination.

Based on the facts of this case, therefore, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
his claim.  As VA has fulfilled the duty to assist and 
notify, and as the change in law has no additional material 
effect on adjudication of this claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that at the time 
of his October 1956 military enlistment medical examination, 
no pertinent complaints or abnormalities were recorded.  

In-service records show that he was treated for tonsillitis 
on several occasions.  In February 1958, he had a 
tonsillectomy and an uneventful recovery.  The remaining in-
service medical records are negative for pertinent complaint 
or abnormal finding.  

At his September 1959 military separation medical 
examination, the veteran reported that he experienced painful 
hip joints when marching, but indicated that it was not 
significant.  He denied all other serious illnesses or 
injuries while in service.  On clinical evaluation, the 
veteran's neck, ears, lungs, anus and rectum, upper and lower 
extremities, spine, and psychiatric system were normal on 
clinical evaluation.  His hearing was 15/15 on whispered and 
spoken voice testing.  

Records pertaining to the veteran's second period of active 
service show that at his July 1960 enlistment medical 
examination, mild scoliosis of the spine was noted, but no 
other pertinent abnormality.  His hearing was 15/15 on 
whispered and spoken voice testing.  

In-service medical records show that he was seen on several 
occasions for an upper respiratory infection.  In January 
1961, he reported that he had fallen from a swing at the age 
of 14 and had been hospitalized for treatment of a left hip 
injury, including with traction.  He further reported that 
since the age of 17, he had experienced frequent pain in the 
left hip with overexertion.  He also indicated that he had a 
history of low back pain since 1957.  On examination, there 
was mild lordosis, but no pathology.  In February 1961, the 
examiner noted that the veteran had a history suggestive of a 
minimal slipped capital femoral epiphysis on the left at the 
age of 14; he indicated that there were no significant 
findings on X-ray examination, although there was loss of 
motion.  He indicated that he felt that the veteran was 
qualified for duty, but recommended a permanent L2 profile 
for synovitis of the left hip, for no formation marching and 
no heavy lifting.  

In July 1961, the veteran complained of continued left hip 
pain.  In August 1961, he was treated with hot compresses for 
a hematoma on the left forearm.  In October 1961, he sought 
medical treatment and requested an excuse from guard duty due 
to pain in the left hip and knee.  

At his May 1963 military separation medical examination, 
chronic synovitis in the left hip was noted.  Otherwise, the 
veteran's musculoskeletal system was normal on clinical 
evaluation.  In addition, the veteran's anus and rectum were 
normal, as were his upper and lower extremities, spine, neck, 
and ears.  A chest X-ray was negative, and no abnormalities 
of the lungs were identified on clinical evaluation.  
Audiometric testing showed left ear pure tone thresholds of 
10, 5, -5, 5 and 10 decibels at 500, 1,000, 2,000, 4,000, and 
8,000 hertz, respectively.  Right ear pure tone thresholds 
were 10, 5, 5, 0, and 0 decibels at the same tested 
frequencies.

On a report of medical history completed at the time of his 
separation medical examination, the veteran denied nervous 
trouble of any sort and rectal disease.  He reported that he 
had had frequent tonsillitis followed by a tonsillectomy, as 
well as cramps in his legs caused by chronic synovitis of the 
left hip.  

The veteran's service personnel records show that his 
military occupational specialty was automotive repairman, 
that he was stationed in Korea from June 1957 to September 
1958, and that he did not serve during a period of war, 
participate in combat or receive a wound through enemy 
action.  

In August 1992, the veteran filed a claim of service 
connection for a left hip disability.  His application is 
silent for any claim of PTSD, degenerative joint and disc 
disease of the cervical spine, fissures of the colon, a left 
elbow and forearm disability, hearing loss, left knee, left 
wrist, or chronic respiratory disabilities.  

In connection with his claim, the RO obtained VA clinical 
records showing that the veteran had been hospitalized in 
January 1978, with a history of chronic drainage and 
recurrent infections in the perianal region since 1968.  
After evaluating the veteran, the diagnosis was chronic 
cryptitis.  The hospitalization summary is negative for 
complaints or findings of a psychiatric disability, a 
cervical spine disability, fissures of the colon, a left 
elbow and forearm disability, hearing loss, a left knee 
disability, a left wrist disability, or a chronic respiratory 
disorder.  

By January 1993 decision, the RO denied service connection 
for a left hip disability (chronic synovitis) on the basis 
that, while the veteran was treated for left hip pain in 
service, there was no finding of a left hip disability at the 
time of service separation, nor was there any evidence of a 
current left hip disability which had been incurred in or 
aggravated during service.  Also, the RO granted service 
connection for residuals of a tonsillectomy and assigned it 
an initial zero percent rating.  The veteran was notified of 
the RO determination by January 1993 letter, but he did not 
appeal within the applicable time period.  

In December 1994, the veteran requested a reopening of his 
claim of service connection for a left hip disability.  In 
addition, he requested an increased rating for his 
tonsillectomy residuals, as well as service-connection for 
PTSD, a cervical spine disability, fissures of the colon, a 
left elbow and forearm disability, hearing loss, a left knee 
disability, a left wrist disability, and a chronic 
respiratory disorder.  

In support of his claim, the veteran submitted private 
treatment records dated from January 1990 to December 1994.  
In pertinent part, these records show that in January 1990, 
the veteran sought treatment after he developed subjective 
tonic/clonic activity which resolved spontaneously.  By way 
of history, the veteran reported a history of a tonsillectomy 
and colon surgery.  He also reported occasional arthritic 
pains in his left hand.  On examination, the veteran's lungs 
were clear and a rectal examination was normal.  The 
remaining physical examination was likewise normal.  Chest X-
ray was normal, with no definite active infiltrates involving 
either lung.  Computerized tomography (CT) scan of the brain 
was also normal.  The impression included probable transient 
ischemic attack, obesity, and heavy smoking history.  On 
examination in April 1990, no pertinent abnormality was 
identified.  

In August 1993, the veteran was seen for a physical 
examination.  He was determined to be generally healthy, but 
for some ear wax in the left external canal.  

In July 1994, the veteran sought treatment for left arm and 
chest pain.  An extensive work-up was essentially negative.  
The examiner noted that the veteran had "left sided pain, 
probably musculoskeletal in nature with an extensive negative 
work-up."  Chest X-ray was normal and MRI of the cervical 
spine showed mild hypertrophic spondylitis.  CT scan of the 
cervical spine showed degenerative changes of the mid and 
lower cervical spine with a narrowing disc space at C6-C7.  

In December 1994, the veteran was seen by a social worker.  
At that time, he reported that he had never been treated for 
any alcohol, drug, or emotional problems.  He claimed that in 
January 1990, he had a cerebral vascular accident which 
affected his right side and in July 1994, he had a second 
cerebral vascular accident which affected his left side.  He 
stated that he had not worked since his second "stroke" and 
had applied for disability benefits.  He also claimed that in 
1957, while in Korea, he and two other men got in an 
altercation and he was "beaten unconscious, thrown down an 
embankment, and stripped of his clothes."  He claimed that 
his nose and ribs on the upper left side was broken.  He 
stated that he awoke to find himself bandaged from chest to 
waist.  He reported that on another occasion in service, on 
September 6, 1960, he was advised that he his left hip had 
been fractured in "the Korean beating that he took."  He 
indicated that he was treated with "calcium shots" and 
offered a medical discharge, which he refused.  He also 
described several incidents in service, including working 
under a truck filled with body bags, and responding to a call 
in which a soldier committed suicide.  He reported that his 
current problems were as follows:  hearing loss, arthritic 
low back pain, pain in the left knee, wrist, hip, and elbow, 
a rash on the left forearm.  On examination, the examiner 
determined that there was no psychosis present, nor were 
there hallucinations, or symptoms of traumatic origin.  It 
was noted that the veteran's long term memory was damaged.  
The diagnoses included status post pneumonia, Inchon Korea; 
status post cerebral vascular attacks; broken nose, ribs, and 
fractured left hip from being beaten unconscious in Korea in 
1957; hearing loss; joint pain in the left knee, left wrist, 
left hip, low back, and left elbow; and colon fissure with 
bleeding.

Records from the Social Security Administration show that the 
veteran's claim for disability benefits was denied on the 
basis that his condition was not severe enough to be 
considered disabling.  It was noted that he had claimed that 
he was disabled due to headaches, sensitivity to petroleum 
products, left-sided pain, high blood pressure, arthritis, 
"mini stroke," and fever.  

In pertinent part, VA clinical records show that the veteran 
sought treatment in October 1994 for headaches and throbbing 
pain in the left arm and hand.  He reported a history of a 
stroke in July 1994.  The impression was sinusitis.  In 
December 1994, he again sought treatment, claiming that he 
had "bronchitis" for the past six weeks.  No diagnosis was 
noted.  In January 1995, he reported headaches and double 
vision.  He reported the belief that he had a stroke in 
December 1994.  He claimed that he had a history of stroke in 
July 1994, but the examiner noted that an MRI was negative 
with "[no] evidence of a [cerebral vascular attack] that 
[the veteran] is speaking of."  Physical examination showed 
that his lungs, mouth, skin, and lower extremities were 
normal.  

In March 1995, the veteran was hospitalized complaining of 
headaches and confusion/diplopia.  He reported that he had a 
history of strokes in 1990 and 1994.  During hospitalization, 
diagnostic testing included an echocardiogram, treadmill 
stress test, an MRI, CT scan, and X-ray of the lumbar spine 
and head - all of which were essentially negative.  Physical 
examination was also normal, including a normal rectal 
examination.  The diagnosis was migraine/tension headaches.  

At his April 1997 hearing, the veteran testified that in 
1957, he was beaten "pretty bad", stripped of his clothes, 
and "throwed . . . off a bank."  He stated that he was 
carried to a field dispensary and awoke with a bandage on his 
chest.  He also described other stressful incidents, 
including being in a motor pool with body bags, and 
witnessing a soldier commit suicide.  The veteran indicated 
that although he had never been diagnosed with PTSD, he 
nonetheless believed that he had the condition as he had 
nightmares and stress with his family.  Regarding his claimed 
cervical spine, left hip, and left wrist disabilities, he 
indicated the belief that these conditions were related to 
heavy lifting in service.  Regarding his colon fissure 
condition, he stated that he had no problems in service, but 
that he had surgery in the 1970's, which alleviated his 
problems; however, he noted that the problem had recently 
returned.  He also testified that he had hearing loss, due to 
exposure to loud engine noises in service, where he worked as 
a mechanic.  Regarding his left forearm and elbow disability, 
he testified that he had a condition which caused his joints 
to swell, which he felt was a result of lifting and pulling 
in service, as well as an incident in which he received a 
sunburn.  Regarding his left knee, he reported that he 
thought he may have fractured his left knee prior to service, 
but that he had aggravated it in service.  Regarding a 
respiratory condition, he indicated that he had been treated 
for pneumonia in service.  He also expressed the belief that 
he had been exposed to asbestos in Germany.  He stated that 
he was then experiencing problems with bronchitis and felt 
his condition was related to his service.  Regarding his 
tonsillectomy, he indicated that he had periodic swelling and 
problems with swallowing, especially during cold season.  His 
spouse testified that she believed that many of his problems 
were due to the beating he sustained in service, as scar 
tissue worsens with age.  

II.  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

When a veteran serves 90 days or more during a period of war 
and certain chronic diseases (including arthritis, a 
psychosis, or organic disease of the nervous system, e.g., 
sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service although there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, as set forth above, the veteran's 
service personnel records clearly indicate that he did not 
serve in combat.  Thus, this provision is not for 
application.  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case as to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (holding that a claimant 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).

PTSD

In addition to the criteria set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2002).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently suffers from PTSD.  As a result, service connection 
for this disability must be denied.  In that regard, the 
Board notes that the medical evidence of record contains no 
current diagnoses of PTSD.  Moreover, when the veteran 
underwent mental status examination in December 1994, PTSD 
was not diagnosed and the examiner determined that there were 
no symptoms of traumatic origin present.  

The Board has considered the veteran's assertions that he 
currently has PTSD.  However, as a layman, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis of current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his testimony is 
not probative evidence that he has PTSD.  

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Absent proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As the weight of the most 
probative evidence shows that the veteran does not now have 
PTSD, the Board finds that his claim for this disability must 
be denied.

Degenerative joint and disc disease of the cervical spine

The veteran claims that his current cervical spine disability 
is related to heavy lifting in service.  However, his service 
medical records are negative for complaints or findings of a 
cervical spine injury or disability.  At his May 1963 
military separation medical examination, the veteran's neck 
and musculoskeletal system were normal on clinical 
evaluation.  Moreover, the Board notes that the record is 
silent for notations of a cervical spine disability or 
related symptomatology for many years after service 
separation.  In fact, the first notation of a cervical spine 
abnormality is not until July 1994, more than 30 years after 
service, when a CT scan of the cervical spine showed 
degenerative changes of the mid and lower cervical spine with 
narrowing of the disc space at C6-C7.  

It is also noted that none of the post-service medical 
evidence contains any indication that the veteran's cervical 
spine disability, first noted more than 30 years after 
service separation, is causally related to his active service 
or any incident therein.  38 C.F.R. § 3.303(d).  His own lay 
statements regarding causation are of little probative value.  
Espiritu, supra.  As noted above, in view of the fact that 
the record contains absolutely no documentary evidence of in-
service cervical spine disability or post-service continuity 
of symptomatology, no medical provider on this record could 
venture more than mere speculation as to whether the 
veteran's current cervical spine disability is causally 
related to his active service.  Speculation is not a basis 
for a grant of service connection.  38 C.F.R. § 3.102 (2002).  

As noted in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  In 
this case, the evidence is not in equipoise.  The service 
medical records do not document any cervical spine injury or 
disability and the veteran's separation examination reported 
no neck or pertinent musculoskeletal or neurological 
abnormalities.  While the record contains notations of a 
current cervical spine disability, there is no probative 
indication that such disability was incurred or aggravated in 
service.  Rather, the preponderance of the evidence is 
against the claim.  

Fissures of the colon

For similar reasons, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for fissures of the colon.  Again, the service medical 
records are entirely negative for any notation of colon 
fissures.  Moreover, such records contain no evidence of 
symptomatology indicative of colon fissures.  In fact, the 
veteran has conceded that he did not developed pertinent 
symptomatology until the 1970's, when he was hospitalized at 
a VA facility for treatment of chronic cryptitis.  As best as 
the Board can discern, the veteran's argument is that service 
connection is warranted as the symptoms for which he was 
treated in the 1970's have recently returned.  However, the 
governing law provides payment of VA compensation for 
disability "resulting from personal injury suffered or 
disease contracted in the line of duty."  38 U.S.C.A. § 
1110, 1131 (emphasis added).  As there is no indication, nor 
has the veteran contended, that any current colon fissure 
disability was contracted in the line of duty, service 
connection for colon fissures is clearly unwarranted.

Hearing loss

The veteran claims that he has bilateral hearing loss as a 
result of noise exposure in service.  Service connection for 
impaired hearing is subject to 38 C.F.R. § 3.385, which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

As noted above, there is no medical evidence of record to 
show that the veteran now has (or has ever had) hearing loss 
of either ear to the extent necessary to constitute a 
disability for service connection purposes under the 
applicable criteria.  Id.  

The veteran's service medical records are negative for any 
complaint or finding of acoustic trauma or hearing loss.  At 
his May 1963 military separation medical examination, 
audiometric testing showed left ear pure tone thresholds of 
10, 5, -5, 5 and 10 decibels at 500, 1,000, 2,000, 4,000, and 
8,000 hertz, respectively.  Right ear pure tone thresholds 
were 10, 5, 5, 0, and 0 decibels at the same tested 
frequencies.  These findings do not constitute a disability 
under the applicable criteria.

Moreover, the Board notes that the record contains no post-
service medical evidence of a bilateral hearing loss 
disability.  While a December 1994 private medical report 
completed by a social worker notes that the veteran 
complained of hearing loss, such is clearly a mere 
recordation of the veteran's complaints.  See e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised on an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrence described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Thus, absent probative evidence of current 
hearing disability, the claim must be denied.  Brammer, 
supra.  

Again, the veteran is advised that should subsequent 
audiometric findings reveal a hearing disability under 38 
C.F.R. 3.385, he may again submit his claim for 
readjudication.  See Suttmann v. Brown, 5 Vet. App. 127 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (section 
3.385 does not preclude service connection when audiometric 
findings at military separation were normal, provided there 
is competent medical evidence that a current hearing 
disability is related to service).

Left elbow and forearm, left knee, and left wrist 
disabilities

The veteran claims that he has disabilities of the left 
elbow, forearm, left knee, and left wrist which were incurred 
in or aggravated during service, possibly as the result of 
lifting and pulling.  

Initially, the Board observes that the veteran's service 
medical records contain no indication of any in-service 
injuries or disabilities of the left elbow, knee or wrist.  
While the veteran was treated in August 1961 for a hematoma 
on the left forearm, such condition clearly resolved without 
residual disability.  At his May 1963 service separation 
medical examination, his upper and lower extremities and 
musculoskeletal system were normal on clinical evaluation.  

The Board also notes that the record contains absolutely no 
competent evidence that the veteran currently has 
disabilities of the left elbow, forearm, knee or wrist.  The 
Board has considered the December 1994 medical report 
completed by the private social worker noting joint pain in 
the left knee, left wrist, and left elbow.  However, no 
pathology of the knee, wrist, or elbow was identified on 
examination; the Court has held that a symptom alone, such as 
pain, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999). 

As noted, it is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  Brammer, supra.  Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  Id.; see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  As disabilities of the left elbow, forearm, knee or 
wrist were not shown in service and because the record 
contains no competent evidence of the current existence of 
disabilities of the left elbow, forearm, knee or wrist, 
service connection for those disabilities is not warranted.  

Chronic respiratory disorder

The veteran claims that service connection for a respiratory 
disorder is warranted as he was treated for pneumonia in 
service and is currently experiencing problems with 
bronchitis.  He believes that his current respiratory 
symptoms may be related to his in-service pneumonia and/or 
possible exposure to asbestos.

The veteran's service medical records reveal that he was seen 
on several occasions for upper respiratory infection; yet, at 
his May 1963 military separation medical examination, a chest 
X-ray was negative and his lungs were normal on clinical 
evaluation.  

Likewise, the post service medical records are negative for 
any complaint or finding of chronic respiratory disorder.  In 
fact, the post-service treatment records from January 1978 
are entirely negative for any notation of chronic respiratory 
disorder, despite the veteran's long smoking history.  
Rather, his lungs were repeatedly noted to be normal.  (For 
example, in January 1990 and July 1994, chest X-ray and 
physical examination showed normal lungs.)  

It is noted that in December 1994, the veteran sought 
treatment, claiming that he had "bronchitis" for the past 
six weeks.  However, no diagnosis was noted and subsequent 
treatment records, including a report of hospitalization 
delineating extensive diagnostic testing, contains no 
indication of any respiratory disability.  Rather, it was 
noted that the veteran's lungs were normal.  

Based on the foregoing, the Board believes that the evidence 
is clear that any in-service upper respiratory infection 
resolved without residual disability, as the veteran's lungs 
were normal at the time of his separation from service and 
consistently thereafter.  Again, that a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer, 
supra.  

Thus, the Board is compelled to conclude that entitlement to 
service connection for a chronic respiratory disorder is not 
warranted as the probative evidence does not demonstrate any 
findings of a current disability.  Accordingly, in the 
absence of competent evidence of a current diagnosis of a 
chronic respiratory disability, the preponderance of the 
evidence is against the veteran's claim and service 
connection cannot be established.  Again, the Board notes 
that additional development of this issue is not warranted, 
as the record does not demonstrate evidence of current 
diagnoses of a chronic respiratory disorder, persistent or 
recurrent symptoms of disability, or that the claimed 
disability or symptoms may be associated with an incident of 
military service or with another service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4).

III.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
synovitis of the left hip.

As noted above, by January 1993 decision, the RO denied 
service connection for a left hip disability.  After 
reviewing the veteran's service medical records and a January 
1978 hospitalization summary, the RO concluded that although 
the veteran was treated for left hip pain in service, there 
were no findings of a left hip disability at the time of 
service separation, nor was there any evidence of a current 
left hip disability which had been incurred in or aggravated 
during service.  Although the veteran was notified of the RO 
determination by January 1993 letter, he did not appeal 
within the applicable time period and the decision is final.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the [Board] shall reopen 
the claim and review the former disposition of the claim.  

Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by VA.  38 
U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  The Court has also indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited. The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, the evidence associated with the record since 
the January 1993 rating decision includes the hearing 
testimony of the veteran and his spouse to the effect that he 
sustained severe injuries in an in-service beating.  In 
clinical settings, he has reported that one of his injuries 
was a fractured left hip.  This version of events is 
certainly new.  

However, although evidence is generally presumed to be 
credible for determining whether it is new and material, the 
presumption of credibility does not extend to the inherently 
incredible, as when a factual assertion is patently 
contradicted by the official records.  See Hensley v. West, 
212 F.3d 1255, 1262 (Fed. Cir. 2000); Samuels v. West, 11 
Vet. App. 433, 435 (1998).  In this case, of course, the 
service medical records contain absolutely no indication of 
an in-service beating or a hip fracture.  Rather, the 
official records flatly contradict the veteran's recent tale.  
The service medical records show that his left hip was normal 
on X-ray examination and his symptoms were clearly attributed 
to a pre-service hip injury, which the veteran himself 
reported, not a fracture sustained in a beating.  Evidence, 
such as this, that is inherently incredible is not new and 
material.

Regarding the hearing testimony to the effect that the 
veteran has a current left hip disability which may be 
related to heavy lifting in service, the Board notes that as 
neither he nor his spouse possess a recognized degree of 
medical knowledge, they lack the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu, supra.  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), it was noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

As to the additional medical evidence associated with the 
claims folder since the January 1993 decision, the Board 
observes that, with one exception, it is entirely negative 
for notation of a current left hip disability.  Thus, this 
evidence is not probative of the issue at hand, namely, 
whether the veteran has a current left hip disability which 
was incurred in or aggravated by service; therefore, it is 
not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the claim of 
service connection for a left hip disability.  38 U.S.C.A. § 
5108.  

Regarding the December 1994 private treatment record showing 
a notation of "fractured left hip from being beaten 
unconscious in Korea in 1957," the Board likewise finds that 
this evidence is not new and material.  First, the examiner 
never indicated that it is his opinion that the veteran now 
has a current left hip disability due to an injury in 
service; he only has transcribed the inaccurate history 
provided by the veteran.  Thus, the report is not a medical 
opinion linking current disability to service.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Also, the Court has held that 
the Board correctly rejected a medical opinion and denied 
reopening of a claim where the conclusion reached by the 
physician was clearly based on an inaccurate history provided 
by the veteran.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Given the evidence of record showing that the 
veteran did not sustain a beating in service resulting in a 
fractured left hip, the probative weight of this medical 
report is so negligible that there is no basis to find that 
it must be considered in order to fairly decide the merits of 
the claim.  

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final January 1993 rating 
decision is inherently incredible, cumulative, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has submitted no 
credible evidence which contributes to a more complete 
picture of the circumstances surrounding his claimed 
disability.  Thus, the Board concludes that new and material 
evidence has not been submitted and the claim of entitlement 
to service connection for a left hip disability is not 
reopened.  38 C.F.R. § 3.156(a).

The Board is well aware that regulations in 38 C.F.R. Part 3 
were amended to implement VCAA.  The amendments pertaining to 
new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  See Duty to Assist, 66 Fed. Reg. 45620, 
45630 (August 29, 2001).  Thus, the amended criteria are 
inapplicable in this case.


ORDER

Service connection for PTSD, degenerative joint or disc 
disease of the cervical spine, fissures of the colon, a left 
elbow and forearm disability, hearing loss, a left knee 
disability, a left wrist disability, and a chronic 
respiratory disorder is denied.  

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a left hip disability is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

